Citation Nr: 1713995	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.   09-30 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for basal cell carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel







INTRODUCTION

The Veteran had active military service from July 1968 to July 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida issued in May 2008. 

In November 2013, the Board remanded the claims of entitlement to service connection for basal cell carcinoma, rash on arms, face & back, and bilateral hearing loss disability, to the Agency of Original Jurisdiction (AOJ) for additional development. In April 2014, service connection was granted for left ear hearing loss as well as rash on arms, face & back, while service connection for right ear hearing loss and basal cell carcinoma remained denied. In March 2016, the Board denied service connection for right ear hearing loss disability and remanded service connection for basal cell carcinoma for further development. 

The Veteran's record before the VA consists of an electronic record located in Veterans benefits Management System (VBMS) Virtual VA.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Compliance with Stegall

As noted in the introduction, the Board previously remanded this claim in March 2016. At that time, the Board's remand instructed the RO to: (1) Return the claims file to the examiner who performed the January 2014 skin examination, or a suitable substitute. After a review of the claims folder, the examiner should provide an opinion with supporting rationale as to whether it is at least as likely as not (a 50 percent probability or better) the Veteran's basal cell carcinoma is etiologically related to presumed herbicide exposure in Vietnam or otherwise to service in Vietnam to include whether basal cell cancer is related to prolonged unprotected sun exposure during service or to service-connected skin rash. The examiner was also to have provided an opinion with supporting rational as to whether it is at least as likely as not (a 50 percent probability or better) the Veteran's basal cell carcinoma is aggravated by his service-connected skin rash.

The Veteran was afforded another skin examination in May 2016, by an examiner who reviewed the claims file and noted the Veteran's military history in detail. The Veteran reported he had skin cancer treatment on his prima and upper back in 2007. The examiner reviewed the service treatment records. The service treatment records showed the Veteran had sebaceous cyst incised on his back in March 1970, Tinea Corporis on his back and fungal infection on his right arm in 1971. The Veteran did not complain in the 2007 Agent Orange registry of skin rash nor dermatophystosis when examined. The VA examiner provided an opinion, that the condition was less likely than not less than 50 percent probability incurred in or caused by the claimed in service injury, event, or illness. The Veteran's exposure to the sun during active service was not extensive. He was a door gunner of an assault helicopter when he was in Vietnam. A rationale was provided from the study between Agent Orange Exposure and Nonmelanotic Invasive Skin Cancer. Researchers from the study believed a larger controlled study should be done to confirm the association. Other medical literature does not report tinea corporis or fungal infection of the skin lead to skin cancer. Additionally, the examiner opined that the current severity of the dermatitis is not greater than the baseline. 

The May 2016 examination report did not address if the Veteran's basal cell carcinoma is aggravated by his service-connected skin rash. Thus, it is deemed inadequate in its present state; an addendum opinion should be obtained addressing these issues.   

As a result of these steps not taken, the Board finds that there is no compliance with its previous remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand orders of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

Accordingly, the case is REMANDED for the following action:

1. Refer this case to the VA examiner who performed the January 2014 and May 2016 examinations (or a suitable substitute). The entire electronic file, including a copy of the Remand must be made available to, and be reviewed by, the examiner. The examiner should provide an opinion with supporting rational as to:

a. Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's basal cell cancer disability is caused by the service-connected skin rash disability?

b. Is it at least as likely as not (a 50 percent probability or better) the Veteran's basal cell carcinoma is permanently aggravated by his service-connected skin rash?

2. After the development requested above has been completed to the extent possible, the AOJ should readjudicate the matter on appeal. If any benefit sought on appeal is not granted to the Veteran's satisfaction, he should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the matters are returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






